department of the treasury employer_identification_number contact person - id number contact telephone number internal_revenue_service p o box cincinnati oh release number release date date uil code legend x program name y employer name b number c dollars amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject tu the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called x the purpose of x is to promote and encourage educational efforts of eligible dependents of y associates employees of franchised properties of y and dependents of employees of franchised properties a dependent is defined as and limited to children step children or adopted children of eligible associates and employees letter catalog number 58264e as a means of promoting and encouraging educational efforts you will award scholarships annually to eligible dependents of y associates employees of franchised properties and dependents of employees of franchised properties scholarship recipients will receive a lump sum amount of c dollars toward the academic school year you will award no more than b scholarships but this number may vary based on limitations as set forth by the percentage_test in revproc_76_47 in all instances the grant recipients are selected on an objective and non-discriminatory basis you represent that no grant will be awarded to any disqualified_person with respect to you for a purpose that is inconsistent with the purposes describe in sec_170 of the code and that no person connected with either you or the selection committee will derive a private benefit either directly or indirectly from the selection of any individual grant recipient applicants must be a high school senior college freshman sophomore or junior pursuing an undergraduate degree in addition applicants must meet one of the following a b a dependent son or daughter of a y corporate associate attending school full-time for the upcoming academic year a dependent son or daughter of an employee of a franchised y property in the united_states attending school full-time for the upcoming academic year or c an employee of a franchised y property in the united_states that is one of the following e _ e a part-time_employee that attends college full-time a full-time_employee that attends college part-time or a full-time_employee that attends college full-time dependents of associates at the vice president level and above are not eligible to apply for scholarships the person whose employment makes the applicant eligible for this award must be employed by y or a franchised y property at the time the awards are announced as long as this condition is met award recipients will retain the award for the full academic term scholarship applications will be submitted to an external administrator who will collect and verify the data as well as select the award winners there are no minimum requirements for gpa sat sat scores or a specified amount of community service or work hours in order to apply however an independent selection committee will evaluate the applications based on a combination of these selected criteria community involvement or work experience essay and verification of experiences letter catalog number 58264e applications act sat test scores high school transcripts and college university transcripts if applicable must be electronically uploaded to the application site applicants will be asked to write a brief essay about one job or community service activity that they included on the application the applicant will be scored on this essay applications missing documentation or electronic verifications will not be considered in the scholarship selection process all awards are for one year and applied for on an annual basis you represent that all scholarships awarded will be made directly to a qualifying educational_institution thereby showing that the recipient qualified for such scholarship once the scholarships are granted there is no requirement of continued employment and no obligation of the recipient or the parent guardian to provide additional services to you y or to any of its franchises there is no requirement related to a course of study for the recipient and once the scholarships are granted the recipient is free to take whatever courses they desire grants will be paid directly to a qualifying institution and will satisfy the reporting requirements of sec_53_4945-4 of the regulations and any funds not used for qualifying educational_purposes will be returned to you in addition you confirmed your understanding that if reports or other information indicates the grant proceeds are not being used for the purpose for which the grants were made that you will investigate the misuse of funds and withhold further payments in addition you will take all reasonable and necessary steps to recover grant funds or to ensure restoration of such funds and their dedication to the purposes the grants funds are financing you will maintain records on all information obtained by you to evaluate the qualifications of potential grantees the identification of grantees including any relationship of any grantee to you or to a director or officer of your organization the purpose and amount of each grant and any additional information obtained in complying with its grants administration procedures basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 letter catalog number 58264e revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won’t exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request e this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and meet either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58264e internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we have sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58264e
